Citation Nr: 1229787	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  09-16 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating prior to January 16, 2012, and in excess of 10 percent from January 16, 2012, for chondromalacia patella of the right knee.

2.  Entitlement to a rating in excess of 20 percent for recurrent subluxation of the right knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from August 1979 to July 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  During the current appeal, and specifically in a May 2012 rating decision, the RO awarded an increased rating of 10 percent for the Veteran's chondromalacia patella, effective from January 16, 2012, and also awarded a separate evaluation of 20 percent for recurrent subluxation of the right knee, effective from January 16, 2012.  The May 2012 rating decision also awarded service connection for obstructive sleep apnea, which constituted a full grant of the benefits sought on appeal for that issue.  


FINDING OF FACT

In a statement received at the Board on July 16, 2012, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of higher ratings for chondromalacia patella of the right knee have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of an appeal of the issue of a rating in excess of 20 percent for recurrent subluxation of the right knee have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202 (2011).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2011).

Here, the Veteran has withdrawn the appeal of his claim for higher ratings for his service-connected right knee disabilities.  See statement received in July 2012.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board will dismiss the appeal.


ORDER

The appeal for entitlement to a compensable rating prior to January 16, 2012, and in excess of 10 percent from January 16, 2012, for chondromalacia patella of the right knee is dismissed.  

The appeal for entitlement to a rating in excess of 20 percent for recurrent subluxation of the right knee is dismissed.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


